By the Court.
The account of the administrator should he settled in accordance with the following principles:
1. The interest or income which accrued from these, funds during the lifetime of Jane Taylor, subject to the charges below specified, belongs absolutely to her estate. See Davis v. Boggs, 20 Ohio St. 550.
2. The income should be charged with the payment of all taxes on account of the principal during her lifetime.
3. The income should also be charged with the costs and *174expenses incurred on account thereof, and all other administrative expenses should be paid out of the residuum.
4. Commissions due to the administrator should be charged against the principal and the income, in proportion to their respective amounts.
Judgments of the district and common pleas courts reversed, and cause remanded to the common pleas.